Citation Nr: 0510211	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  00-19 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 30 
percent rating for PTSD.  

In April 2004, the Board remanded the case to obtain private 
medical records, which was accomplished in July 2004, and a 
VA examination, which was accomplished in June 2004.  This 
matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  Private biweekly individual and weekly group therapy 
records from May 1999 to June 2004 show that the veteran's 
global assessment functioning score hovers near 50.  

2.  The June 2003 private psychologist documented flat to 
dysphoric affect and circumstantial, circumlocutory, or 
stereotyped speech.  

3.  The veteran experiences memory impairment and 
disturbances in mood.  

4.  The veteran has difficulty in establishing and 
maintaining effective work and social relationships.  

5.  The evidence does not show panic attacks more than once a 
week.  

6.  The veteran does not have difficulty in understanding 
complex commands.  

7.  The veteran does not demonstrate impaired judgment.  

8.  The veteran does not display impaired abstract thinking.  

9.  The veteran has good relationships with his adult 
daughter and son and with his grandchildren, all of whom he 
sees frequently.  

10.  The veteran does not have suicidal ideation.  

11.  The June 2004 VA examiner opined that the veteran 
appeared to have an adequate ability to make reasonable and 
realistic life decisions.  

12.  The veteran does not have impaired impulse control (such 
as unprovoked irritability with periods of violence).  

13.  The veteran does not experience spatial disorientation.  

14.  The veteran does not neglect his personal appearance and 
hygiene.  

15.  The veteran has no psychiatric hospitalizations, and he 
receives his biweekly individual and weekly group 
psychotherapy on an outpatient basis.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no 
higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and the 
medical records from the identified health care providers, 
including voluminous treatment records from Northeast 
Washington Family Counseling.  The veteran received VA PTSD 
examinations in September 1999, July 2002, and June 2004.  
The veteran and his representative filed several lay 
statements with the RO, and the veteran's September 2000 
substantive appeal declined the opportunity for a hearing 
before the Board.  

The RO's January 2001 and July 2003 letters, the Appeal 
Management Center's May 2004 letter, the July 2000 statement 
of the case, and the June 2003, September 2003, and September 
2004 supplemental statements of the case informed the veteran 
of applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claim, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claim.  

The RO's January 2001 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 
four years and three months since January 2001, the veteran 
has presented additional medical records and lay statements 
that will be considered in this appeal.  It is obvious that 
the veteran understood that evidence presented more than 60 
days after the January 2001 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  


Entitlement to an initial rating in excess of 30 percent for 
PTSD

At a February 2000 private therapy session, the veteran 
reported that he had just received a 30 percent rating for 
PTSD from the VA.  He expressed his intent to appeal for a 
higher percentage because he believed that the quality of his 
life, including his previous marriages, etc. had been more 
negatively impacted than that rating would imply.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his PTSD has caused greater 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  The rating for 
PTSD must be considered from the point of view of the veteran 
working or seeking work and the ability of the veteran's 
psyche to function under the ordinary conditions of daily 
life, including employment and self-support.  38 C.F.R. 
§§ 4.2, 4.10.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

PTSD is evaluated under the criteria of Diagnostic Code 9411.  
38 C.F.R. § 4.130.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

At a September 1999 VA examination, the veteran came to the 
session casually dressed and neatly groomed.  He was 
cooperative throughout, he displayed good eye contact, and 
his facial expression was appropriate to content.  His 
thoughts were clear and logical, associations tight, and no 
delusional thinking or other psychotic symptoms were noted.  
The veteran's affect was pleasant and broad, and he 
occasionally laughed off traumatic memories, which was a 
common and acknowledged coping mechanism.  The veteran 
described his mood as mostly okay, although often preoccupied 
obsessively with work issues.  He stated that his sleep was 
inadequate and punctuated by frequent awakenings, averaging 
four to six hours per night.  Energy level and motivation 
were largely good with more variability over the past year.  
There were no complaints of suicidal ideation or intent.  The 
veteran was alert and oriented times three, and he complained 
of no significant memory problems, although he occasionally 
had difficulty with concentration.  His ability to perform 
simple calculations was fine as was his fund of knowledge.  
Insight and judgment both appeared to be good.  The current 
global assessment function score was 61, and the past year 
global assessment function score was 65.  The VA examiner 
characterized the veteran's PTSD as moderate.  The veteran 
had the signs and symptoms of PTSD.  He had coped with them 
fairly successfully in the occupational arena by being 
something of a workaholic but his personal life had been 
definitely impaired by his symptoms.  He had led quite an 
isolated lifestyle outside of work, even to the point of 
removing himself from his family on a regular basis.  His 
recent orthopedic injury and subsequent inability to work as 
much had led to some increasing PTSD symptoms, though the 
veteran had taken positive steps to cope with them better.  
In September 1999, the veteran also told the VA examiner that 
he had been seeing a private psychologist for weekly group 
and individual therapy and that he had been taking the anti-
anxiety medication, Buspar, for the past year.  

At a September 1999 private psychological examination, the 
veteran complained of dreams and intrusive thoughts about 
combat experiences.  He reported feeling as if he was back in 
Vietnam in combat during damp weather that reminded him of 
weather in Southeast Asia.  He had recent orthopedic medical 
treatment at a hospital in Spokane, where he was in a ward 
directly under the medivac helicopter pad.  He had greatly 
increased arousal during this period and reported flashback-
like experiences to his attending psychologist after hearing 
the helicopter.  The veteran had increased anxiety symptoms 
in general after his recent orthopedic medical treatment.  He 
reported that stimuli such as the smell of medical 
facilities, ether, etc. caused him to react and feel distress 
he associated with past medical treatment in the Navy in 
Vietnam.  The veteran had an overt startle response.  He had 
difficulty concentrating at times.  He reported increased 
anxiety when traveling, especially at night, when dashboard 
instruments reminded him of the nighttime instrumentation on 
his patrol boat.  The private psychologist noted a long-term 
pattern of avoiding issues associated with Vietnam combat.  
For several years, the veteran attended treatment erratically 
and avoided thinking about military experiences when in 
treatment.  The private psychologist opined that this pattern 
represented persistent avoidance of stimuli associated with 
combat traumas.  The veteran had a marked inability to recall 
aspects of his combat experiences.  The veteran met the 
diagnostic criteria for PTSD resulting from traumas 
experienced while in combat in Vietnam.  

At a July 2002 VA examination, the veteran was punctual for 
his appointment.  He was casually dressed, and his grooming 
and hygiene were good.  He was psychomotor appropriate.  He 
was able to smile easily and frequently.  He was a good 
historian who was conversant and cooperative.  His mood 
objectively was neutral to mildly depressed; subjectively, 
his mood was probably more like mild to moderately depressed.  
His affect was congruent in that he was pleasant.  He was 
able to chuckle frequently, even while persuasively 
describing anxiety and subjective depression.  There was no 
thought disorder.  He was not delusional, paranoid, or 
hallucinating.  He was not homicidal or suicidal.  He was 
alert, aware, and oriented.  There was no evidence of any 
cognitive dysfunction.  The veteran told the VA examiner that 
he had been taking Buspar for anxiety and Trazodone for 
sleep, which was helpful.  He had been taking Wellbutrin, an 
anti-depressant, but had stopped it two weeks ago because it 
had been agitating him.  The veteran had been a social worker 
for the same agency as a grant writer for the past ten years.  
He missed time from work occasionally due to his depression 
and anxiety.  His employer was quite flexible because his 
work was product-oriented.  The veteran considered himself an 
empathic individual who had not had particular problems in 
the workplace though his preference was to withdraw if he 
could and if things got especially bad he would leave the 
workplace.  This might even happen on a daily basis.  
Presently, he could work at the office or at home doing his 
research and grant writing.  He was able to accomplish 
activities of daily living, such as cooking, cleaning, 
laundry, and shopping, with his son.  He had a good 
relationship with his 32-year-old daughter, and the 
grandchildren by her, and his 17-year-old son.  He awakened 
once or twice a week with dreams or recollections of Vietnam.  
He also had waking recollections based on sound, smells, and 
other types of stimuli that he encountered.  He had momentary 
re-experiencing on a daily basis that created physiological 
reactivity such as heart pounding.  He described persistent 
avoidance of stimuli.  He avoided war movies.  He tried to 
avoid crowds and closed spaces.  He startled easily.  He was 
hypervigilant though he tried to subdue this by keeping 
focused on his reading rather than scrutinizing his 
environment.  He felt that he had made great progress with 
his anger diminishing over the years.  His concentration had 
diminished.  Noises and recollections were distracting to 
him.  The global assessment function score was 61.  

At a June 2003 private psychological examination, the veteran 
was well-oriented as to person, place, and time.  Verbal 
presentation was consistent with intellectual resources in 
the average range or above.  The veteran described adequate 
social support with a tendency towards social avoidance.  He 
was open and friendly in speech and manner.  He was typically 
anxious and agitated; with flat to dysphoric affect; 
circumstantial, circumlocutory or stereotyped speech; and 
occasional disturbances of motivation and mood.  He endorsed 
symptoms of post-traumatic anxiety, including sleep 
disturbance, combat-related nightmares, exaggerated startle 
response, hypervigilence, intrusive thoughts, social 
avoidance, irritability, and restricted range of affect.  He 
had taken anti-depressant and anxiolytic medications.  The 
private psychologist characterized the veteran's PTSD as 
chronic.  The global assessment function score was 50, which 
represented serious symptoms of post-traumatic anxiety and 
serious symptoms of depression.  The private psychologist 
opined that the veteran had experienced a notable decline in 
his social and occupational functioning since a December 1998 
orthopedic accident and serious injury, which reignited his 
trauma issues.  The examiner opined that the severity and 
chronicity of the veteran's PTSD symptoms had resulted in 
serious impairment in his social and occupational 
functioning.  

At a June 2004 VA examination, the veteran came appropriately 
dressed for his age and background and in no apparent 
distress.  He was cooperative.  He was alert and fully 
oriented.  Nothing was observed that would suggest the 
existence of delusions, hallucinations, or other symptoms 
indicating psychosis.  His memory appeared to be grossly 
intact.  He demonstrated a superior fund of knowledge.  His 
speech was spontaneous and delivered at a normal rate and 
rhythm.  He was able to participate in appropriate social 
dialogue and give goal-directed answers to questions.  His 
thinking seemed normal from the perspective of productivity, 
relevance, and coherence.  Facial expression was 
predominantly attentive.  Affect was euthymic and normal in 
range.  The veteran appeared to have an adequate ability to 
make reasonable and realistic life decisions.  He had good 
insight into his behavior, emotions, and the effect that he 
had on others.  On the Personality Assessment Inventory, the 
veteran's profile suggested a person who was experiencing 
significant tension, unhappiness, and pessimism.  His energy 
level was likely to be low and he might be socially 
withdrawn.  Various stressors both past and present had 
adversely affected his self-esteem.  The disruptions in his 
life had left him uncertain about his goals and priorities 
and tended to make him pessimistic about what the future 
might hold.  The veteran reported a number of difficulties 
consistent with a significant depressive experience.  The 
quality of this depression seemed primarily marked by 
physiological features such as disturbances in sleep pattern 
and decreased level in energy.  The pattern of responses 
revealed that he was likely to display significant symptoms 
related to traumatic stress.  The veteran reported that he 
had been working for the same agency for the past 15 years 
writing grants.  His work was quite flexible because he was 
able to work from home when he wished.  On occasions, he 
would get very little sleep for a number of days in a row and 
then stay at home and catch up on his sleep before starting 
the cycle again.  The veteran's sleep problems were not 
likely completely related to PTSD.  He endorsed snoring, and 
his significant other had observed episodes of apnea.  The 
veteran had been diagnosed with sleep apnea, and he had a 
continuous positive airway pressure (CPAP) device, but he 
rarely used it.  The veteran's energy level was good, and he 
characterized his mood as good.  He reported lapses in memory 
and concentration.  He stated that he would forget where he 
parked or put his keys.  He stated that he was distractible 
at times and that he would have to start a project at its 
inception if he dropped it.  He continued to have dreams 
about his service in Vietnam.  Certain sights and smells 
brought on recollections of Vietnam, which led to depressed 
mood.  He denied problems with irritability or outbursts of 
anger.  He did not report hypervigilence beyond the fact that 
he was easily aroused from sleep.  He endorsed an exaggerated 
startle response and also reported feelings of survivor 
guilt.  He did not appear to be reporting a significant 
degree of dysphoria or thoughts of worthlessness and 
hopelessness.  He indicated that he was experiencing specific 
fears or anxieties surrounding some situations.  The patterns 
of responses revealed that he was likely to display 
significant symptoms related to traumatic stress.  He 
endorsed having experienced one or more traumatic events in 
the past that continued to cause him recurrent episodes of 
anxiety.  His level of treatment motivation was somewhat 
lower than that typical of individuals being seen in 
treatment settings.  His responses suggested that he was 
satisfied with himself as he was not experiencing marked 
distress and that as a result he saw little need for change 
in his behavior.  The veteran's score of 120 on the 
Mississippi Scale of Combat Stress was comparable to the 
average range of scores obtained in the reference group of 
Vietnam veterans diagnosed with PTSD and was significantly 
lower than the score of 132 that he obtained in 1999.  
Overall, testing suggested that a PTSD diagnosis was 
possible; however, the level of impairment associated with it 
was likely to be low.  During the current assessment, nothing 
was found to contradict information contained in previous VA 
examinations contained in the veteran's claims folder.  The 
degree of symptomatology and impairment in functioning 
appeared to be less than was indicated in the letter from the 
private psychologist dated June 2003.  The veteran remained 
employed full-time, and in some respects, his functioning had 
improved over that detailed in the 1999 VA examination since 
during the intervening interval, he had recovered from 
multiple leg surgeries and was now able to walk.  A 
significant problem likely to overlap with and exacerbate 
psychological symptoms was the veteran's sleep apnea.  The 
veteran reported having a CPAP but rarely using it.  By its 
very nature, the effects of sleep apnea would result in 
disrupted sleep and likely result in problems in mood and 
cognition.  Were the veteran's sleep apnea adequately treated 
and the veteran compliant with treatment recommendations, he 
would likely experience some degree of improvement in the 
psychiatric symptoms that he reported.  During the current 
assessment, the veteran continued to meet the diagnostic 
criteria for PTSD.  He was continuing bimonthly counseling 
but not taking any psychiatric medications.  He remained 
employed full-time in a job that he apparently found 
satisfying.  He maintained good relationships with family 
members.  The veteran had a 32-year-old-daughter and 
grandchildren, whom he saw frequently.  He had friends at 
work and through veterans groups.  In his spare time, he 
enjoyed reading, woodworking, fishing, and gardening.  The 
current global assessment function score was 65.  The VA 
psychologist opined that the veteran experienced occasional 
difficulties associated with intrusive memories of combat 
that resulted in depressed mood.  His sleep was also 
disrupted by nightmares at times; however, sleep disturbances 
reported by the veteran could not be attributed solely to 
psychological causes.  He had sleep apnea, which was 
inadequately treated in that the veteran did not regularly 
use his CPAP.  

Private biweekly individual and weekly group therapy records 
of treatment by the psychologist who conducted the September 
1999 and June 2003 private examinations also documented 
anxiety and suicidal depression in May 1999, survivor guilt 
and reliving traumas and flashbacks in June 1999, sleep 
disturbance and intrusive thoughts in August 1999, decreased 
tolerance for stress in September 1999, sleep disturbance and 
anxiety in December 1999, depression in June 2000, survivor 
guilt in November 2000, anxiety and forgetfulness in June 
2001, sleep disturbance and anxiety in August 2001, 
depression in October 2001, anxiety from January 2002 to June 
2004, and sleep disturbance, nightmares, night terrors, 
fatigue, depression, avoidant symptoms, anxiety, panic, and 
anger in June 2003, and hypervigilence in April 2004.  The 
global assessment function score from May 1999 to June 2004 
ranged from 41, which represented serious difficulties with 
anxiety and depression and serious impairment in social and 
occupational functioning; to 45, which represented serious 
difficulties with interpersonal relationships and serious 
difficulties with issues related to communication; to 50, 
which represented serious symptoms or serious impairment in 
social and occupational functioning; to 51, 55, and 59, which 
represented moderate symptoms of depression, anxiety, and 
detachment, avoidance of feelings, and moderate difficulty in 
social functioning; to 61, which represented some mild 
symptoms, generally functioning pretty well.  As a particular 
note, in October 2000, the veteran recognized that he had 
been overcompensating for years, working at a level far above 
his actual functional ability, drawing on reserves of 
functionality in order to present an appearance of 
functionality that he never really felt.  His global 
assessment function score on that day was 50.  

A higher 50 percent evaluation is in order because the 
veteran meets six out of the ten PTSD criteria for a 50 
percent rating.  First, the veteran will receive the benefit 
of the doubt as to whether he has occupational and social 
impairment with reduced reliability and productivity.  
Although his global assessment function score was 61 at the 
September 1999 and July 2002 VA examinations and 65 at the 
June 2004 VA examination, private treatment records show that 
the veteran's score hovered closer to an average of 50 on a 
weekly basis.  The global assessment function score was 50 at 
the June 2003 private examination.  At detailed private 
biweekly individual and weekly group therapy appointments, 
which took place from May 1999 to June 2004, the veteran's 
global assessment function score ranged from 41, which 
represented serious difficulties with anxiety and depression 
and serious impairment in social and occupational 
functioning; to 45, which represented serious difficulties 
with interpersonal relationships and serious difficulties 
with issues related to communication; to 50, which 
represented serious symptoms or serious impairment in social 
and occupational functioning; to 51, 55, and 59, which 
represented moderate symptoms of depression, anxiety, and 
detachment, avoidance of feelings, and moderate difficulty in 
social functioning; to 61, which represented some mild 
symptoms, generally functioning pretty well.  The June 2003 
private psychologist opined that the veteran had experienced 
a notable decline in his social and occupational functioning 
since a December 1998 orthopedic accident and serious injury, 
which reignited his trauma issues.  The examiner opined that 
the severity and chronicity of the veteran's PTSD symptoms 
had resulted in serious impairment of his social and 
occupational functioning.  Resolving all reasonable doubt in 
the veteran's favor, the veteran will be deemed to have 
occupational and social impairment with reduced reliability 
and productivity.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).  

The veteran will also receive the benefit of the doubt as to 
whether he displays symptoms of flattened affect.  At the 
June 2003 private examination, the veteran's treating 
psychologist documented flat to dysphoric affect.  In 
contrast, at the September 1999 VA examination, the veteran 
demonstrated good eye contact, and his facial expression was 
appropriate to content, and his affect was pleasant and 
broad.  At the July 2002 VA examination, he was able to smile 
easily and frequently, and his affect was congruent in that 
he was pleasant.  At the June 2004 VA examination, his facial 
expression was predominantly attentive, and his affect was 
euthymic and normal in range.  Resolving all reasonable doubt 
in the veteran's favor, the veteran will be deemed to display 
symptoms of flattened affect.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

In addition, the veteran will receive the benefit of the 
doubt as to whether he displays circumstantial, 
circumlocutory, or stereotyped speech.  At the June 2003 
private examination, the veteran's treating psychologist 
documented circumstantial, circumlocutory, or stereotyped 
speech.  At the July 2002 VA examination, however, the 
veteran was a good historian who was conversant, and at the 
June 2004 VA examination, his speech was spontaneous and 
delivered at a normal rate and rhythm.  He was able to 
participate in appropriate social dialogue and give goal-
directed answers to questions.  Resolving all reasonable 
doubt in the veteran's favor, the veteran will be deemed to 
display circumstantial, circumlocutory, or stereotyped 
speech.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The veteran has impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks).  In June 2001, the veteran's treating 
psychologist noted that the veteran had been so caught up 
with the demands of his job that he had "zoned out" and 
forgotten to write and submit an entire grant by a due date.  
The veteran described formulating and prioritizing a plan and 
then going blank when he turned on his computer to write it.  
In addition, at the September 1999 private examination, the 
veteran demonstrated a marked inability to recall aspects of 
his combat experiences.  At the June 2004 VA examination, the 
veteran reported lapses in memory, such as forgetting where 
he parked his car or put his keys.  

The veteran also experiences disturbances of motivation and 
mood.  At the July 2002 VA examination, the veteran's 
objective mood was neutral to mildly depressed; his 
subjective mood was mild to moderately depressed.  The 
veteran had been taking Wellbrutrin, an anti-depressant, but 
had stopped taking it two weeks ago because it had been 
agitating him.  He had missed time from work due to 
depression and anxiety.  When things got bad at work, he 
withdrew and left the workplace; this sometimes happened on a 
daily basis.  Fortunately, his employer was quite flexible 
because his work, which was writing grants, was product-
oriented.  He could work at the office or at home doing his 
research and grant writing.  At the June 2003 private 
examination, the veteran was typically anxious and agitated, 
with occasional disturbances of motivation and mood.  At the 
June 2004 VA examination, the veteran reported a number of 
difficulties consistent with a significant depressive 
experience.  The quality of this depression seemed primarily 
marked by physiological features such as disturbances in 
sleep pattern and decreased energy level.  The veteran's 
Personality Assessment Inventory suggested the profile of a 
person who was experiencing significant tension, unhappiness, 
and pessimism.  The veteran's energy level was likely to be 
low, and he might be socially withdrawn.  Private biweekly 
individual and weekly group therapy records also documented 
anxiety and suicidal depression in May 1999, survivor guilt 
in June 1999, anxiety in December 1999, depression in June 
2000, survivor guilt in November 2000, anxiety in June 2001 
and August 1001, depression in October 2001, anxiety from 
January 2002 to June 2004, and depression, anxiety, and anger 
in June 2003.  

The veteran will also receive the benefit of the doubt as to 
whether he has difficulty in establishing and maintaining 
effective work and social relationships.  In October 2000, 
the veteran recognized to his treating psychologist that he 
had been overcompensating for years, working at a level far 
above his actual functional ability, drawing on reserves of 
functionality in order to present an appearance of 
functionality that he never really felt.  At the July 2002 VA 
examination, the veteran reported that he was an empathic 
individual who had no particular problems in the workplace.  
Sometimes on a daily basis, however, he had to leave and go 
home when things got particularly bad.  It was only because 
he could work from home on bad days that he had been able to 
maintain his job as a social worker writing and researching 
grants.  Noting that the veteran had remained employed full-
time, the June 2004 VA examiner opined that the veteran's 
functioning had improved over that detailed in the September 
1999 VA examination.  Resolving all reasonable doubt in the 
veteran's favor, however, the veteran will be deemed to have 
difficulty in establishing and maintaining effective work and 
social relationships.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Against an increase, the evidence does not show panic attacks 
more than once a week.  Although panic was documented in a 
single private clinic report in June 2003, the September 
1999, July 2002, June 2003, and June 2004 VA and private 
examination reports were silent about any panic attacks 
whatsoever.  

In addition, the veteran does not have difficulty in 
understanding complex commands.  At the June 2004 VA 
examination, the veteran demonstrated a superior fund of 
knowledge.  He was able to participate in appropriate social 
dialogue and give goal-directed answers to questions.  His 
thinking seemed normal from the perspective of productivity, 
relevance, and coherence.  

Moreover, the veteran does not demonstrate impaired judgment.  
At the September 1999 VA examination, the veteran's thoughts 
were clear and logical, his associations were tight, and 
there was no delusional thinking or other psychotic symptoms 
noted.  Insight and judgment both appeared to be good.  In 
addition, there was no thought disorder at the July 2002 VA 
examination.  The veteran was not delusional, paranoid, or 
hallucinating.  He was alert, aware, and oriented.  There was 
no evidence of cognitive dysfunction.  At the June 2004 VA 
examination, the veteran had good insight into his behavior, 
emotions, and the effect that he had on others.  The veteran 
appeared to have an adequate ability to make reasonable and 
realistic life decisions.  

The veteran also does not display impaired abstract thinking.  
At the September 1999 VA examination, his thoughts were clear 
and logical, and there was no delusional thinking.  The 
veteran was oriented times three.  In addition, there was no 
thought disorder at the July 2002 VA examination.  The 
veteran was not delusional, paranoid, or hallucinating.  He 
was alert, aware, and oriented.  There was no evidence of 
cognitive dysfunction.  At the June 2003 private examination, 
the veteran was well-oriented as to person, place, and time.  
At the June 2004 VA examination, the veteran was alert and 
fully oriented.  Nothing was observed that would suggest the 
existence of delusions, hallucinations, or other symptoms 
indicating psychosis.  

In summary, assignment of the higher 50 percent rating is in 
order because the evidence for six out of ten criteria leans 
in favor of an increase.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).  

A higher 70 percent rating is not in order because the 
veteran meets only two of the ten criteria for the 70 percent 
rating.  In receiving the benefit of the doubt, the veteran 
does have difficulty in adapting to stressful circumstances 
(including work or a work like setting) and an inability to 
establish and maintain effective relationships.  In October 
2000, the veteran recognized to his treating psychologist 
that he had been overcompensating for years, working at a 
level far above his actual functional ability, drawing on 
reserves of functionality in order to present an appearance 
of functionality that he never really felt.  At the July 2002 
VA examination, the veteran reported that he was an empathic 
individual who had no particular problems in the workplace.  
Sometimes on a daily basis, however, he had to leave and go 
home when things got particularly bad.  It was only because 
he could work from home on bad days that he had been able to 
maintain his job as a social worker writing and researching 
grants.  Noting that the veteran had remained employed full-
time, the June 2004 VA examiner opined that the veteran's 
functioning had improved over that detailed in the September 
1999 VA examination.  Resolving all reasonable doubt in the 
veteran's favor, however, the veteran will be deemed to have 
difficulty in adapting to stressful circumstances (including 
work or a work like setting) and an inability to establish 
and maintain effective relationships.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

Although he has documented disturbances of mood, the veteran 
does not have deficiencies in most areas, such as work, 
school, family relations, judgment, and thinking.  The 
veteran has been gainfully employed at the same job as a 
social worker, writing and researching grants, for 
approximately 15 years.  As documented by multiple examiners, 
he has good relationships with his adult daughter and adult 
son and with his grandchildren, all of whom he sees 
frequently.  Moreover, the veteran does not demonstrate 
impaired judgment or thinking.  At the September 1999 VA 
examination, the veteran's thoughts were clear and logical, 
his associations were tight, and there was no delusional 
thinking or other psychotic symptoms noted.  Insight and 
judgment both appeared to be good.  The veteran was oriented 
times three.  In addition, there was no thought disorder at 
the July 2002 VA examination.  The veteran was not 
delusional, paranoid, or hallucinating.  He was alert, aware, 
and oriented.  There was no evidence of cognitive 
dysfunction.  At the June 2003 private examination, the 
veteran was well-oriented as to person, place, and time.  At 
the June 2004 VA examination, the veteran had good insight 
into his behavior, emotions, and the effect that he had on 
others.  He was alert and fully oriented.  Nothing was 
observed that would suggest the existence of delusions, 
hallucinations, or other symptoms indicating psychosis.  

In addition, although the veteran reported suicidal 
depression in May 1999, he denied suicidal ideation and 
intent at the September 1999 and July 2002 VA examinations.  
Nor does the evidence show any obsessional rituals that 
interfere with routine activities or speech that is 
intermittently illogical, obscure, or irrelevant.  At the 
July 2002 VA examination, the veteran was a good historian 
who was conversant, and at the June 2004 VA examination, his 
speech was spontaneous and delivered at a normal rate and 
rhythm.  He was able to participate in appropriate social 
dialogue and give goal-directed answers to questions.  

The veteran does not experience near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  Although panic was documented 
in a single private clinic report in June 2003, the September 
1999, July 2002, June 2003, and June 2004 VA and private 
examination reports were silent about any panic attacks 
whatsoever.  At the July 2002 VA examination, the veteran's 
objective mood was neutral to mild depression, and his 
subjective mood was mild to moderately depressed.  He had 
missed time from work occasionally due to his depression.  
Fortunately, his employer was quite flexible in allowing the 
veteran to work from home, researching and writing grants 
when he felt the need to get out of the office.  In June 
2003, it was documented that the veteran had taken anti-
depressant medications for serious symptoms of depression.  
At the June 2004 VA examination, the veteran reported a 
number of difficulties consistent with a significant 
depressive experience, which seemed primarily marked by 
physiological features such as disturbances in sleep pattern 
and diminished energy level.  Even though the veteran 
experiences depression, the evidence does not show that he is 
unable to function independently, appropriately and 
effectively.  The June 2004 VA examiner opined that the 
veteran appeared to have an adequate ability to make 
reasonable and realistic life decisions.  Nor does the 
evidence show impaired impulse control (such as unprovoked 
irritability with periods of violence).  

Moreover, the veteran does not experience spatial 
disorientation.  At the September 1999 VA examination, the 
veteran was oriented times three.  At the July 2002 VA 
examination, the veteran was alert, aware, and oriented.  At 
the June 2003 private examination, the veteran was well-
oriented as to person, place, and time.  At the June 2004 VA 
examination, he was alert and fully oriented.  

The veteran does not neglect his personal appearance and 
hygiene.  The veteran came to the September 1999 VA 
examination casually dressed and neatly groomed.  At the July 
2002 VA examination, the veteran was casually dressed, and 
his grooming and hygiene were good.  At the June 2004 VA 
examination, the veteran came appropriately dressed for his 
age and background.  

In conclusion, because the evidence leans heavily against a 
further increase to 70 percent, assignment of the 50 percent 
rating, but no higher, is in order.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.7; Ortiz, 274 F.3d at 1365.  

An extraschedular rating is not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2004).  The veteran's service-connected PTSD has 
not caused frequent hospitalizations or marked interference 
with employment.  The record shows no psychiatric 
hospitalizations, and the veteran receives his biweekly 
individual and weekly group psychotherapy on an outpatient 
basis.  He has worked for approximately 15 years at the same 
job as a social worker writing and researching grants, and he 
is able to work from home on the days that he feels that his 
PTSD symptoms are bothering him.  Under the circumstances, 
referral for consideration of an extraschedular rating for 
service-connected PTSD is not currently warranted.  


ORDER

Entitlement to an initial 50 percent rating for PTSD is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


